•
    AO 245D (CASD Rev. 1/19) Judgment in a Crimina!Case for Revocations


                                           UNITED STAT~~ RI~;!~CT COURT
                                                 SOUTHERN DISlrfile'i' 'ffl/aLIFORNIA
                   UNITED STATES OF AMERICA                      2020   APR~~l!J~N A CRIMINAL CASE
                                                                          (For Revocation of Probation or Supervised Release)
                                      V.                       CLERK u_ 0;_(f;Q_r;p~,!'l't~itted On or After November 1, 1987)
                                                               SOUTHGHH DlSTf~\;T OF CAUFORN!A
                          LORENS RAFOU (2)                              mi,,case Number:          15CR1361-JLS
                                                               CY.                    <;;~f'OTY
                                                                          SARA PELOQUIN, FEDERAL DEFENDERS, INC.
                                                                          Defendant's Attorney
    REGISTRATION NO.                  49847298
    •-
    THE DEFENDANT:
     rgj   admitted guilt to violation of allegation(s) No.      1

     D     was found guilty in violation ofallegation(s) No.
                                                                ------------ after denial of guilty.
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation N um her                 Nature of Violatiou

                    I                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                        Act)




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.




                                                                         HON. Cathy Ann Bencivenga
                                                                         UNITED STATES DISTRICT JUDGE
I



    AO 245D (CASO Rev. 01/19) Judgment ina Criminal Case for Revocations

    DEFENDANT:                  LORENS RAFOU (2)                                                       Judgment - Page 2 of 2
    CASE NUMBER:                15CR1361-JLS

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED.




         •   Sentence imposed pursuant to Title 8 USC Section 1326(b).
         •   The court makes the following recommendations to the Bureau of Prisons:




     •       The defendant is remanded to the custody of the United States Marshal.

         •   The defendant shall surrender to the United States Marshal for this district:
             •     at
                        --------- A.M.                             on
                                                                        -------------------
             •     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •       Prisons:
             •     on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

     I have executed this judgment as follows:

             Defendant delivered on
                                      ------------- to
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL
    II

                                                                                                            15CR1361-JLS
